Title: From Thomas Jefferson to Orleans Territory Legislature, 28 December 1805
From: Jefferson, Thomas
To: Orleans Territory Legislature


                  
                     Washington Dec. 28. 1805
                  
                  To the Speaker & House of Representatives of the territory of Orleans
                  The expressions by which the Representatives of the territory of Orleans, in their address of the 14th. of Nov. are pleased to convey their sense of my public conduct, are gratefully recieved by me, & placed among those testimonies which will constitute the happiness of my future life. the first reward we can recieve for services faithfully directed to the public good, is the comfort of an approving conscience the next the approbation of our fellow–citizens.
                  The day which added to the U.S. a country so highly favored by nature, and, to the great American family, a people so worthy of the blessings of freedom, & zealous to maintain them, will be counted among the most fortunate in our annals, & will ever, I trust, be commemorated by the nations which in future times will cover this acquisition, as the birthday of a political well–being too rare among men.
                  The sound discretion displayed by our new brethren in the selection of characters for the important functions of legislation, is a pledge of the wholsome use they will make of the powers of self-government, & from the wisdom & virtue of their representatives I augur such a course of proceeding as will establish among them liberty, law & order, will rapidly advance their growth & prosperity, & rivet their affections to the American union, of which they are become an inseparable part.
                  Towards effecting these great objects, be assured, fellow citizens, of every aid within the limits of my powers, and Accept the homage of my high respect & consideration.
                  
                     Th: Jefferson 
                     
                  
               